DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	REOPENING OF PROSECUTION AFTER APPEAL BRIEF
In view of the appeal brief filed on 07/13/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISSA J TOMPKINS/         Supervisory Patent Examiner, Art Unit 3732   
                                                                                                                                                                                            				Election/Restrictions
Applicant’s election without traverse of Species V, figures 38-41 and claims 2-21 in the reply filed on 06/10/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4, 8-9, 11 and 15-16 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Dinndorf et al. (US 9,480,299).
With respect to claims 2 and 8, Dinndorf et al. discloses a boot (boot 10 is configured such that the user slides his or her foot into the boot through an upwardly extending neck portion 12 of the boot 10, see figures 1-11) comprising: a sole (sole assembly 20, see figures 1-4); an upper (upper 18 can have many different constructions including uppers having other soft constructions that are less or more stiff (e.g., including very stiff construction such as the construction of traditional alpine ski boots that have a hard plastic outer shell), more or less layers (single layer or multilayer), and having additional external/internal foot and lower leg securing systems (laces, buckles, ratchets, and zippers); that is attached to the sole and configured to fit around a foot and a portion of a leg of a user (upper 18 has a soft construction and is configured to cover the foot and lower leg of the user and hold the sole assembly 20 in place against the bottom of the user's foot during normal use); a canopy or panel (each of hold down straps 32 and/or 34) that is positioned under the upper near an instep of the boot (the first and second straps 32, 34, the cable 30 are positioned between the outer covering and the inner liner 22), the canopy or panel having a fixed end that is coupled with a first side of the boot (each of the first and second hold down canopy/panel/straps 32, 34 include first ends 36, 38 anchored to the flexible sole, see figure 5) and a free end that is positioned on an opposite side of the boot (free ends 40, 42 that include pass through cable routing mechanisms); the canopy or panel also having a body portion (area of the strap between free end 40 and fixed end 38) that extends between the fixed end (32; 34) and the free end (40; 42); a tension member (cable 30 that applies tension to the first and second straps 32, 34); one or more guides (free ends 40, 42 that include pass through cable routing mechanisms, see figure 5) that are coupled with the free end of the canopy or panel and that are configured to guide the tension member about a path within the boot (the cable 30 is slidably engaged with the pass through cable routing mechanisms such that the straps 32, 34 are pulled downwards and rearward when the cable is tensioned); and a tightening mechanism (dial 16 of the rotating mechanism) that is operably coupled with the tension member (30) and that is configured to effect tensioning of the tension member upon operation of the tightening mechanism; and wherein the canopy or panel (strap 32 and/or 34) is configured to pull an inner shell (inner liner 22) of the boot into contact with the user's foot or leg (foot securing system engages and constricts the liner 22).
With respect to claim 4, Dinndorf et al. discloses wherein the tightening mechanism is a reel based closure device (cable 30 is drawn into the reel via rotation of the dial 16).
With respect to claims 9 and 15-16, Dinndorf et al. discloses a system for footwear about a user's foot, the system comprising; a canopy or panel (each of straps 32 and/or 34) that is positionable under an upper of the footwear near an instep of the footwear (straps 32, 34, the cable 30 are positioned between the outer covering  and the inner liner 22, see figures 1-5), the canopy or panel (32; 34) having a fixed end (36; 38, see figure 5) that is coupleable with a first side of the footwear and a free end (40; 42) that is positionable on an opposite side of the footwear, the canopy or panel having a body portion that extends between the fixed end and the free end (see figure 5); a tension member (cable 30); one or more guides (pass through cable routing mechanisms)  that are coupled with the free end of the canopy or panel and that are configured to guide the tension member about a path within the footwear (see figure 5); and a tightening mechanism (rotating mechanism) that is operably coupled with the tension member and that is configured to effect tensioning of the tension member upon operation of the tightening mechanism (the cable 30 is slidably engaged with the pass through cable routing mechanisms such that the straps 32, 34 are pulled downwards and rearward when the cable is tensioned); wherein the footwear is a boot or work shoe (traditional cowboy boots, classic pull on motorcycle boots, other slip-on style boots); wherein the footwear is a boot (see figures 1-5); and wherein the canopy or panel (strap 32 and/or 34) is configured to pull an inner shell (inner liner 22) of the boot into contact with the user's foot or leg (foot securing system engages and constricts the liner 22).
With respect to claim 11, Dinndorf et al. discloses wherein the tightening mechanism is a reel based closure device (cable 30 is drawn into the reel via rotation of the dial 16).
Claim(s) 2-5, 8-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walkhoff (US 4,937,953).
With respect to claim 2, Walkhoff discloses a boot (ski boot 10, see figures 1-4) comprising: a sole (12); an upper (shaft 14) that is attached to the sole and configured to fit around a foot and a portion of a leg of a user; a canopy or panel (combination of support elements 22 & 24) that is positioned under the upper near an instep of the boot (see figure 1), the canopy or panel having a first fixed end (flap 34 of support element 22, see figure 1) that is coupled with a first side of the boot (flap 34 which is coupleable with the first side of the footwear via the pulling element 50’ wrapping around reversing element 54 located on the first side of the footwear) and a free second end (panel/support element 24 covering the inner instep which is embodied without flap) that is positioned on an opposite side of the boot, the canopy or panel also having a body portion (upper end areas 26 & 26’; center areas 28 & 28’; front end areas 30 & 30’) that extends between the first end and the free second end; a tension member (pulling elements 50 and 50', or wires 70 and 76); one or more guides (recess 52 in support elements 22 and 24) that are coupled with the free end of the canopy or panel (recess 52 located on support element 24) and that are configured to guide the tension member (pulling elements 50 and 50', or wires 70 and 76) about a path within the boot; and a tightening mechanism (rotary luck 56) that is operably coupled with the tension member and that is configured to effect tensioning of the tension member (rotary lock 56 which is a self-locking device, so that pulling elements 50 and 50' are prevented from unwinding automatically) upon operation of the tightening mechanism. 
With respect to claims 3-5 and 8, Walkhoff discloses wherein a proximal end of the tension member (pulling elements 50; 50’) is coupled with the tightening mechanism (rotary lock 56 is arranged in the rear shaft part 18 of shaft 14 and has a drum, on which the two pulling elements 50 and 50' are simultaneously wound by means of the rotation of an actuating lever 58) and a distal end of the tension member is coupled with the boot (pulling elements 50 and 50' which are fastened on each support element 22 and 24 by means of a bayonet lock 48  are coupled to the boot via the supporting elements 22 & 24); wherein the tightening mechanism is a reel based closure device member (rotary lock 56 which is a self-locking device, so that pulling elements 50 and 50' are prevented from unwinding automatically); wherein the reel based closure device is positioned on a back shaft of the boot (see figure 2); and wherein the canopy/panel pulls an inner shell (inner shoe 20) of the boot into contact with the user’s foot or leg.
With respect to claims 9-12 and 15-16, Walkhoff discloses a system for footwear about a user's foot (see figures 1-4 of Walkhoff), the system comprising: a canopy or panel (combination of support elements 22 and 24) that is positionable under an upper (shell 14) of the footwear near an instep of the footwear, the canopy or panel (combination of support elements 22 & 24) having a fixed end (flap 34 of supporting element 22, see figure 1) that is coupleable with a first side of the footwear (flap 34 which is coupleable with the first side of the footwear via the pulling element 50’ wrapping around reversing element 54 located on the first side of the footwear); and a free end (panel/support element 24 covering the inner instep which is embodied without flap) that is positionable on an opposite side of the footwear, the canopy or panel (22 & 24) having a body portion (upper end areas 26 & 26’; center areas 28 & 28’; front end areas 30 & 30’, see figure 1) that extends between the fixed end and the free end; a tension member (50, 50’, 70, 70’); one or more guides (recess 52 located on panel 24, see figures 2-3) that are coupled with the free end of the canopy or panel and that are configured to guide the tension member (50’) about a path within the footwear; and a tightening mechanism (rotary luck 56) that is operably coupled with the tension member and that is configured to effect tensioning of the tension member upon operation of the tightening mechanism (the rotary lock 56 is arranged in the rear shaft part 18 of shaft 14 and has a drum, on which the two pulling elements 50 and 50' are simultaneously wound by means of the rotation of an actuating lever 58); wherein when coupled with the footwear, a proximal end of the tension member is coupled with the tightening mechanism and a distal end of the tension member is coupled with the footwear (pulling elements 50 and 50' which are fastened on each support element 22 and 24 by means of a bayonet lock 48  are coupled to the boot via the supporting elements 22 & 24, see figures 1-4); wherein the tightening mechanism is a reel based closure device (rotary luck 56); wherein the reel based closure device is configured for coupling with a rear surface of the footwear (see 56 in figure 2); wherein the footwear is a boot (ski boot); and wherein the canopy/panel pulls an inner shell (inner shoe 20) of the boot into contact with the user’s foot or leg.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7, 13-14 and 17-21are rejected under 35 U.S.C. 103 as being unpatentable over Walkhoff in view of Hammerslag et al. (Pu. No. US 2006/0156517). 
	With respect to claims 6 and 13, Walkhoff as described above discloses all the limitations of the claims except for further comprising tubing that is configured to route the tension member from the reel based closure device to the one or more guides. Hammerslag et al. discloses a system for an article of footwear comprising a canopy/panel/footwear member including first and second opposing sides configured to fit around a foot. A plurality of lace guide members are positioned on the opposing sides. A tension member/lace is guided by the guide members, the tension member/lace being rotationally connected to a spool that is rotatable in a winding direction and an unwinding direction. FIG. 3 is a schematic perspective view of the lacing system 22 of the boot 20. As shown, each of the side and top guide members 50 and 52, has a tube-like configuration having a central lumen 54. Each lumen 54 has an inside diameter that is larger than the outside diameter of the lace 23 to facilitate sliding of the lace 23 through the side and top guide members 50, 52 and prevent binding of the lace 23 during tightening and untightening. Therefore, it would have been obvious to one of ordinary skill in the art in view of Hammerslag et al. to have the tension member of Walkhoff routed from the reel based closure device to one or more guides via tubing as taught by Hammerslag et al. to prevent binding of the tension member during tightening and untightening.
	With respect to claims 7 and 14, Walkhoff as described above discloses all the limitations of the claims except for wherein the boot includes one or more guides that are attached to the boot and that are configured to guide the tension member about a path such that the tension member is routed within the boot between the canopy or panel and the sole. Hammerslag et al. discloses a system for an article of footwear comprising a canopy/panel/footwear member including first and second opposing sides configured to fit around a foot (see figures 16-17). A plurality of lace guide members are positioned on the opposing sides. A tension member/lace is guided by the guide members, the tension member/lace being rotationally connected to a spool that is rotatable in a winding direction and an unwinding direction. Hammerslag et al. discloses guide members 490 that comprise a lace guide that defines an open channel having, for example, a semicircular, "C" shaped, or "U" shaped cross section. The guide member 490 is preferably mounted on the boot or shoe such that the channel opening faces away from the midline of the boot, so that a lace under tension will be retained therein. The guide members 490 can be located on a single side of the shoe, such as in a shoe having a vamp that extends generally from one side of the shoe, across the midline of the foot, and is secured by tension member/laces on the opposing side of the shoe. In this type of shoe, the guide members 490 are actually disposed vertically with respect to one another, as illustrated in FIG. 16. This arrangement has the additional advantage of extending the tension member/lace 23 over a substantially planar portion of the shoe, rather than across a portion of the shoe having a convex curvature thereto. Therefore, it would have been obvious to one of ordinary skill in the art in view of Hammerslag et al. to provide one or more guides that are attached to the boot and that are configured to guide the tension member about a path such that the tension member is routed within the boot between the canopy or panel and the sole, to better extend the tension member over a substantially planar portion of the shoe.
	With respect to claim 17 Walkhoff discloses the obvious method of manufacturing footwear comprising: providing the footwear (see figures 1-4); positioning a canopy or panel (combination of support elements 22 & 24, see figure 1) under an upper (14) of the footwear near an instep of the footwear and coupling a fixed end (flap 34 of panel 22) of the canopy or panel with a first side of the footwear (flap 34 which is coupleable with the first side of the footwear via the pulling element 50’ wrapping around reversing element 54 located on the first side of the footwear), the canopy or panel having a free end (panel/support element 24 covering the inner instep which is embodied without flap 34') that is positionable on an opposite side of the footwear and having a body portion (see figures 1-4) that extends between the fixed end and the free end. Walkhoff does not appear to disclose coupling one or more guides with the free end of the canopy or panel; coupling one or more guides with the footwear; coupling a tension member with the one or more guides of the canopy or panel and the one or more guides of the footwear so that the tension member is routed or guided about a path within the footwear. Hammerslag et al. discloses guide members 490 that comprise a lace guide that defines an open channel having, for example, a semicircular, "C" shaped, or "U" shaped cross section. The guide member 490 is preferably mounted on the boot or shoe such that the channel opening faces away from the midline of the boot, so that a lace under tension will be retained therein. The guide members 490 can be located on a single side of the shoe, such as in a shoe having a vamp that extends generally from one side of the shoe, across the midline of the foot, and is secured by tension member/laces on the opposing side of the shoe. In this type of shoe, the guide members 490 are coupled with the free end of a canopy 506 and the footwear,  and the guide members 490 are disposed vertically with respect to one another, as illustrated in FIG. 16. This arrangement has the additional advantage of extending the tension member/lace 23 over a substantially planar portion of the shoe, rather than across a portion of the shoe having a convex curvature thereto. Therefore, it would have been obvious to one of ordinary skill in the art in view of Hammerslag et al. to provide one or more guides that are coupled to the canopy or panel of Walkhoff and guides that are attached to the footwear of Walkhoff that can be  configured to guide the tension member about a path such that the tension member is routed or guided about a path with the footwear of Walkhoff to better extend the tension member over a substantially planar portion of the shoe.
	With respect to claims 17-19 and 21, the combination of Walkhoff and Hammerslag et al. discloses the obvious method of manufacturing footwear by coupling a tightening mechanism (rotary luck 56) with the footwear, the tightening mechanism being operably coupled with the tension member and that being configured to effect tensioning of the tension member upon operation of the tightening mechanism; further comprising coupling a distal end of the tension member with the footwear; coupling the tightening mechanism with a rear surface of the footwear (see rotary luck 56 in figure 2); and wherein the footwear is a ski boot.
	With respect to claim 20, Walkhoff as described above discloses all the limitations of the claim except for further comprising tubing that is configured to route the tension member from the reel based closure device to the one or more guides. Hammerslag et al. discloses a system for an article of footwear comprising a canopy/panel/footwear member including first and second opposing sides configured to fit around a foot. A plurality of lace guide members are positioned on the opposing sides. A tension member/lace is guided by the guide members, the tension member/lace being rotationally connected to a spool that is rotatable in a winding direction and an unwinding direction. FIG. 3 is a schematic perspective view of the lacing system 22 of the boot 20. As shown, each of the side and top guide members 50 and 52, has a tube-like configuration having a central lumen 54. Each lumen 54 has an inside diameter that is larger than the outside diameter of the lace 23 to facilitate sliding of the lace 23 through the side and top guide members 50, 52 and prevent binding of the lace 23 during tightening and untightening. Therefore, it would have been obvious to one of ordinary skill in the art in view of Hammerslag et al. to have the tension member of Walkhoff routed from the reel based closure device to one or more guides via tubing as taught by Hammerslag et al. to prevent binding of the tension member during tightening and untightening.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
10/14/2022